EXHIBIT 10.2

EXECUTION COPY

RESTRICTED STOCK GRANT NOTICE AND AGREEMENT

Igloo Holdings Corporation (the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of shares of
Restricted Stock set forth below. The Restricted Stock is subject to all of the
terms and conditions as set forth in this Restricted Stock Grant Notice and
Agreement (this “Grant Notice”), as well as the terms and conditions of the
Plan, all of which are incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.

 

Holder:   Andrew Prozes Date of Grant:   May 13, 2011
Number of Shares of Restricted Stock:   400,000 Vesting Schedule:   Twenty
percent (20%) of the shares of Restricted Stock, rounded down to the nearest
whole share, shall vest upon the one (1) year anniversary of the Date of Grant,
and the remainder of the shares of Restricted Stock shall vest in substantially
equal monthly installments, rounded down to the nearest whole share, during the
forty-eight (48) months thereafter (such that approximately one and two thirds
percent (1 2/3%) of the shares of Restricted Stock shall vest upon each
subsequent monthly anniversary of the Date of Grant during such period);
provided, that with respect to the last such installment, the number of shares
of Restricted Stock that vest in such installment shall be such that the Holder
will be fully vested in the total number of shares Restricted Stock listed
above. Notwithstanding anything herein to the contrary, in the event that a
Change in Control occurs, all unvested shares of Restricted Stock shall vest in
full upon such Change in Control. Termination of Service:   Section 6(d) of the
Plan regarding treatment of Restricted Stock upon Termination is incorporated
herein by reference and made a part hereof. Following any such Termination, the
Restricted Stock shall remain subject to Sections 8, 9, and 10 of the Plan,
provided that Section 8(b) of the Plan shall not apply. Repurchase Rights:  
Section 6(d) of the Plan regarding the Company’s right to repurchase Restricted
Stock is incorporated herein by reference and made a part hereof. In addition
to, and not in lieu of, the restrictions set forth in Sections 9 and 10 of the
Plan, in the event a Material Breach Event (as defined below) occurs, (i) all of
the Holder’s shares of Restricted



--------------------------------------------------------------------------------

   Stock (whether vested or unvested) shall immediately forfeit upon such
Material Breach Event for no consideration, and (ii) at any time thereafter upon
delivery of written notice by the Company, the Holder shall be obligated to
deliver promptly (and, in any event, no later than five (5) business days after
delivery of such notice) to the Company in immediately available funds to an
account designated by the Company in such notice the aggregate gross proceeds
previously received by the Holder (or his or its transferee) from the Company or
any other Person or Group in connection with the transfer by the Holder or any
transferees of any shares of Restricted Stock acquired hereunder prior to the
date of such Material Breach Event. For purposes of this Grant Notice, the term
“Material Breach Event” shall mean the Holder’s breach of the Confidentiality
Agreement (as defined below). Shareholders Agreement:    Prior to being issued
any Restricted Stock, the Holder, to the extent not already a party to that
certain Shareholders Agreement dated as of July 29, 2010, by and among the
Company and certain of its investors, as the same may be amended and/or restated
from time to time (the “Shareholders Agreement”), shall be required to execute
and become a party to such agreement. Confidentiality Agreement:    Concurrently
with the execution of this Grant Notice, the Holder, to the extent not already a
party to the Confidentiality Assignment Agreement attached hereto as Exhibit A
(the “Confidentiality Agreement”), shall execute and become a party to such
Confidentiality Agreement. In the event that the Holder breaches the
Confidentiality Agreement, in addition to any other remedies, the Committee may
determine, in its sole discretion, to require all Restricted Stock then held by
the Holder to be immediately forfeited and returned to the Company without
additional consideration. Section 280G:    Modified Cutback. If any payment,
benefit, or distribution of any type to or for the benefit of the Holder,
whether paid or payable, provided or to be provided, or distributed or
distributable pursuant to the terms of this Grant Notice or otherwise
(collectively, the “Parachute Payments”) would subject the Holder to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Parachute
Payments shall be reduced so that the maximum amount of the Parachute Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the

 

- 2 -



--------------------------------------------------------------------------------

  Parachute Payments to be subject to the Excise Tax; provided that the
Parachute Payments shall only be reduced to the extent the after-tax value of
amounts received by the Holder after application of the above reduction would
exceed the after-tax value of the amounts received without application of such
reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment
and excise taxes applicable to such amount. Unless the Holder shall have given
prior written notice to the Company to effectuate a reduction in the Parachute
Payments if such a reduction is required, which notice shall be consistent with
the requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, then the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating accelerated vesting of stock
options or similar awards, then reducing or eliminating any cash payments (with
the payments to be made furthest in the future being reduced first), then by
reducing or eliminating any other remaining Parachute Payments; provided, that
no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A of the Code) to the
extent such reduction or elimination would accelerate or defer the timing of
such payment in a manner that does not comply with Section 409A of the Code.  
Determinations. (i) An initial determination as to whether (x) any of the
Parachute Payments received by the Holder in connection with the occurrence of a
change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Holder
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to the Holder’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.

 

- 3 -



--------------------------------------------------------------------------------

  (ii) For purposes of this provision, (A) no portion of the Parachute Payments
the receipt or enjoyment of which the Holder shall have effectively waived in
writing prior to the date of payment of the Parachute Payments shall be taken
into account; (B) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(C) the Parachute Payments shall be reduced only to the extent necessary so that
the Parachute Payments (other than those referred to in the immediately
preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and (D) the value of any non-cash benefit or any deferred payment or
benefit included in the Parachute Payments shall be determined by the Company’s
independent auditors based on Sections 280G and 4999 of the Code and the
regulations for applying those sections of the Code, or on substantial authority
within the meaning of Section 6662 of the Code. Additional Terms:        •   
The Restricted Stock granted hereunder shall be registered in the Holder’s name
on the books of the Company during the Lock-Up Period and for such additional
time as the Committee determines appropriate in its reasonable discretion. Any
certificates representing Restricted Stock shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such shares are listed, and
any applicable federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions as the Committee deems appropriate.   •    Upon vesting of the
Restricted Stock (or such other time that the Restricted Stock is taken into
income), Holder will be required to satisfy applicable withholding tax
obligations, if any, as provided in the Plan.

 

- 4 -



--------------------------------------------------------------------------------

   •    The Holder shall be the record owner of the Restricted Stock until or
unless such Restricted Stock is forfeited or repurchased, or otherwise sold or
transferred in accordance with the terms of the Plan, and as record owner shall
generally be entitled to all rights of a Stockholder with respect to the
Restricted Stock; provided, however, that the Company will retain custody of all
dividends and distributions, if any (“Retained Distributions”), made or declared
on the Restricted Stock (and such Retained Distributions shall be subject to
forfeiture and the same restrictions, terms and vesting and other conditions as
are applicable to the Restricted Stock) until such time, if ever, as the
Restricted Stock with respect to which such Retained Distributions shall have
been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account. As
soon as practicable following each applicable vesting date any applicable
Retained Distributions shall be delivered to the Holder.    •    This Grant
Notice does not confer upon the Holder any right to continue as an employee or
service provider of the Employer or any other member of the Company Group.    •
   This Grant Notice shall be construed and interpreted in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
law thereof.    •    The Holder agrees that the Company may deliver by email all
documents relating to the Plan or the Restricted Stock (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Holder also agrees that the Company may deliver these documents by posting them
on a website maintained by the Company or by a third party under contract with
the Company. If the Company posts these documents on a website, it shall notify
the Holder by email or such other reasonable manner as then determined by the
Company.

 

- 5 -



--------------------------------------------------------------------------------

Representations and Warranties of the Holder:    The Holder hereby represents
and warrants to the Company that:    •    The Holder understands that the Stock
has not been registered under the Securities Act, nor qualified under any state
securities laws, and that it is being offered and sold pursuant to an exemption
from such registration and qualification based in part upon the Holder’s
representations contained herein; the Stock is being issued to Holder hereunder
in reliance upon the exemption from such registration provided by Section 4(2)
of the Securities Act for transactions by an issuer not involving any public
offering, and in connection therewith, the Holder acknowledges the Holder’s
status as an “accredited investor” within the meaning of Rule 501 promulgated
under the Securities Act;    •    The Holder is an “accredited investor” as such
term is defined in Rule 501(a) of the Securities Act and has such knowledge and
experience in financial and business matters that the Holder is capable of
evaluating the merits and risks of the investment contemplated by this Grant
Notice, and the Holder is able to bear the economic risk of this investment in
the Company (including a complete loss of this investment);    •    Except as
specifically provided herein or in the Plan, the Holder has no contract,
undertaking, understanding, agreement, or arrangement, formal or informal, with
any person to sell, transfer, or pledge all or any portion of his or its Stock,
and has no current plans to enter into any such contract, undertaking,
understanding, agreement, or arrangement;    •    The Holder has not seen,
received, been presented with, or been solicited by any leaflet, public
promotional meeting, article, or any other form of advertising or general
solicitation as to the Company’s sale to the Holder of the Stock;   

•

   The Holder is familiar with the business and operations of the Company and
has been afforded full and complete access to the books, financial statements,
records, contracts, documents, and other information concerning the Company

 

- 6 -



--------------------------------------------------------------------------------

    and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants, and other representatives
concerning the Company’s proposed business, operations, financial condition,
assets, liabilities, and other relevant matters as he or it has deemed necessary
or desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;  
•   The Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the federal securities laws or
unless an exemption from such registration is available; and   •   The Holder is
prepared to hold the shares of Stock for an indefinite period and that the
Holder is aware that Rule 144 as promulgated under the Securities Act, which
exempts certain resales of restricted securities, is not presently available to
exempt the resale of the shares of Stock from the registration requirements of
the Securities Act.

[Signatures to appear on the following page.]

 

- 7 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS GRANT NOTICE AND THE PLAN.

 

IGLOO HOLDINGS CORPORATION      HOLDER By:  

  /s/ Vincent A. Chippari

    

  /s/ Andrew Prozes

 

Signature

    

Signature

Title:  

  Treasurer & Co-Secretary

     Date: May 5, 2011 Date: May 13, 2011     

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT